 

Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into effective as of
February 9, 2015, by and between Western Capital Resources, Inc., a Minnesota
corporation (“Company”), and Angel Donchev, a resident of the District of
Columbia (“Employee”).

 

BACKGROUND

 

A.           The Company desires to employ Employee to assist the Company by
rendering services on the terms and conditions provided in this Agreement.

 

B.           Employee desires to render services for the Company as provided
herein. Employee will not start working for Company until this Agreement has
been signed.

 

C.           The success of the Company depends, to a significant extent, upon
the Company maintaining the secrecy of its proprietary information.

 

D.           While employed by the Company, Employee will be entrusted with
certain of its most sensitive information. Employee recognizes that it is
important that the Company protect its rights with respect to its confidential
information. For the Company’s legitimate protection, Employee is now willing to
make several promises to the Company that reasonably restrict Employee’s
activities after Employee is no longer employed by the Company, and Employee
acknowledges and agrees that Employee is receiving adequate and valuable
consideration for making those promises and entering into this Agreement.

 

E.           Prior to entering into this Agreement, Employee has had sufficient
time to consider the Company’s offer and its terms, including the restrictive
covenants contained in this Agreement. Employee enters into this Agreement
voluntarily, without coercion or duress. Employee has had the opportunity to
consult with legal counsel of Employee’s choice prior to entering into this
Agreement.

 

NOW, THEREFORE, in consideration of the above premises and the terms and
conditions below, the Company and Employee understand and agree as follows:

 

AGREEMENT

 

1.          Employment.

 

a.           Term. The Company hereby employs Employee, and Employee hereby
accepts such employment, for a term commencing as of February 9, 2015 and
continuing thereafter for a three-year period through the close of business on
February 8, 2018, unless sooner terminated in accordance with the provisions of
Section 5 (the “Term”).

 

 

 

 

b.           Position and Duties. Employee shall serve as the Chief Investment
Officer of the Company, and Employee’s primary duties and responsibilities in
such capacity shall include sourcing deals, leading due-diligence
investigations, performing financial evaluations and models, integrating
acquired businesses, assisting with any required financing, strategic planning
and modeling, and other duties as may be assigned to Employee by the Chief
Executive Officer of the Company. Employee will duly, loyally and diligently
perform all the duties, responsibilities and requirements to the Company in a
timely and proficient manner during Employee’s employment. Employee shall be
based out of Washington D.C., and shall not be required to relocate for the Term
of this Agreement.

 

c.           Permitted Activities. Notwithstanding Employee’s duties and
obligations described herein, the parties wish to make it clear that Employee
may: (i) serve on industry, trade, civic or charitable boards or committees; as
well as continue to serve on the boards of directors of Swift Spinning, Inc. and
AlphaGraphics, Inc.; (ii) engage in charitable activities and community affairs;
and (iii) manage his own personal investments, including but not limited to real
estate, as long as none of the above such activities materially interfere with
the performance of Employee’s duties and responsibilities.

 

2.          Employee’s Compensation and Benefits.

 

a.           Base Salary. Employee will receive a gross annualized base salary
of $235,000, less applicable legally required withholdings and such other
deductions as Employee voluntarily authorizes in writing. The base salary shall
be payable in a manner that is consistent with the Company’s ordinary payroll
practices.

 

b.           Bonus. Employee will be eligible to receive an annual bonus with an
initial target of $200,000 as determined in the sole discretion of the Board of
Directors, and based on the acquisition model attached hereto as Exhibit A.

 

c.           Stock Options. Upon the execution of this Agreement, Employee will
receive a qualified option (incentive stock option) to purchase 65,000 shares of
the Company’s common stock (the “Option”) at an exercise price of $6.00 per
share. The Option shall vest as follows: 22,000 shares of the Option will vest
on the close of business on February 8, 2016, 21,000 shares of the Option will
vest on the close of business on February 8, 2017, and the remaining 22,000
shares of the Option will vest on the close of business on February 8, 2018. The
Option will be evidenced and governed by the terms of a Stock Option Agreement,
in the form attached hereto as Exhibit B, to be executed and delivered by the
parties contemporaneously with this Agreement or as soon as reasonably
practicable thereafter. The Option will be issued under, and governed by the
terms of, a new stock incentive plan to be adopted by the Board of Directors
concurrently herewith. The Company will take such actions as are necessary to
cause such plan to be approved by its shareholders within the 12-month period
after its adoption by the Board of Directors, so as to ensure compliance with
the incentive stock option requirements of Section 422 of the Internal Revenue
Code of 1986, as amended.

 

2

 

 

d.           Health Insurance. Employee and his immediate family members will be
entitled to participate in the Company’s health insurance plan that the Company
offers to employees on the terms and conditions governing such plan.

 

e.           Vacation. Employee is eligible to take up to four weeks of paid
vacation days in each calendar year. Any vacation time not taken by Employee
during the calendar year may not be carried forward into any succeeding calendar
year.

 

f.            Expense Reimbursement. Employer shall promptly reimburse Employee
for reasonable out-of-pocket expenses incurred on behalf of Employer by Employee
in connection with the performance of Employee’s duties hereunder, including but
not limited to monthly cellular phone bills, Internet service provider bills,
printer and office supplies and business travel-related expenses. Employee shall
endeavor to book flights in advance and stay in reasonably priced hotels.

 

3.          Company Property. Employee understands that during Employee’s
employment with the Company, Employee will be provided with, use and/or possess
Company property. Company property includes but is not limited to internal
memoranda, records, forms, computer programs, contacts, phone numbers, customer
lists, customer data or information, and other proprietary information
pertaining to the Company’s business. Upon termination of Employee’s employment
or upon the written request of the Company, Employee shall promptly return all
Company property to the Company in good condition. Employee agrees not to
retain, download, divert or transfer in any manner any files, documents,
information or other data that are the property of the Company. Employee will
not retain any copies or reproductions of records, documents, data or other
tangible items of Company.

 

4.          Nondisclosure of Confidential Information.

 

a.           Definition. For purposes of this Agreement, “Confidential
Information” means any and all sensitive, confidential, proprietary and trade
secret information concerning or relating to the Company, including any
information which derives independent economic value from not being generally
known to or readily ascertainable by proper means by other persons who can
obtain economic value from its disclosure or use. Examples of Confidential
Information which are not to be disclosed or used except as required by
Employee’s employment with the Company or as expressly authorized in writing by
the Company include, but are not limited to, the following: (i) information
concerning actual or potential customers, including their identities, contact
information, financial information concerning their actual or prospective
business operations, identity and quantity of products or services provided by
the Company, any unpublished written materials furnished by or about them to the
Company, pricing information relating to products, services and materials the
Company provides to customers, customer cost information, and other customer
information, data, and documents; (ii) information encompassed in all proposals,
marketing and sales plans, financial information, processes and methods by which
products or services are provided, information relating to the cost and pricing
of the Company of labor and materials provided to customers, and all methods,
concepts, know-how or ideas in or related to the business of the Company; and
(iii) information concerning the Company’s ownership, management, financial
condition, financial operations, business activities or practices, sales
activities, marketing activities or plans, research and development, pricing
practices, legal matters, and strategic business plans including acquisitions.
Failure to mark any of the Confidential Information as confidential will not
affects its status as Confidential Information.

 

3

 

 

b.           Confidential Information. Employee shall keep confidential and not
disclose to anyone or use, either during or after Employee’s employment with the
Company, any Confidential Information of the Company except as required by
Employee’s employment with the Company or as expressly authorized in writing by
the Company. The contractual obligations contained herein shall be in addition
to any and all obligations of confidentiality imposed by law. The obligations of
this Section shall continue in full force and effect for three years after the
termination of this Agreement and the termination of Employee’s employment with
the Company.

 

c.           Exceptions. The foregoing obligations of confidentiality shall not
apply to any information that is generally known outside the Company or readily
ascertainable by proper means (for purposes hereof, “proper means” does not
include obtaining information by means of court order or subpoena or other
judicial or administrative means) or that hereafter becomes generally known
outside of the Company through no fault of Employee or by the Company’s
voluntary disclosure. Confidential Information is not considered to be generally
known or readily ascertainable because such has been disseminated subject to an
obligation to keep such information confidential.

 

d.           Ownership and Use of Confidential Information. Employee
acknowledges that the Company shall at all times be and remain the owner of all
Confidential Information disclosed to and acquired by Employee during Employee’s
employment with the Company. Employee acknowledges that Employee may use
Confidential Information only for the limited purposes for which it was
disclosed under this Agreement and Employee’s employment with the Company.
Employee shall use Employee’s best efforts to preserve the confidentiality of
such Confidential Information. Employee agrees not to remove from the premises
of the Company or the sites at which Employee works, except as an employee of
the Company in pursuit of the business of the Company or except as specifically
permitted in writing by the Company, any document or object containing or
reflecting Confidential Information. Employee recognizes that all such documents
and objects are the sole and exclusive property of the Company and Employee
shall safeguard such information and property against disclosure, theft or
damage.

 

e.           Return of Confidential Information. Upon termination of employment
or at such earlier time as the Company may request in writing, Employee shall
immediately return to the Company all Confidential Information and shall not
retain copies of such Confidential Information.

 

5.          Termination. Employee’s employment will terminate prior to the end
of the Term in any of the following circumstances:

 

4

 

 

a.           Resignation. Employee may terminate Employee’s employment upon at
least 30 days’ advance written notice for any reason. In the Company’s sole
discretion, the Company may relieve Employee of Employee’s duties and
responsibilities any time during the notice period while continuing to provide
Employee with Employee’s pay and benefits through the last day of the notice
period.

 

b.           Death. Employee’s employment will automatically terminate upon
Employee’s death.

 

c.           Disability. The Company may terminate Employee’s employment due to
disability, meaning that Employee has a physical or mental impairment that
substantially limits one or more major life activities and is such that
Employee, even with reasonable accommodations, cannot perform the essential
functions of Employee’s position.

 

d.           Without Cause. The Company may terminate Employee’s employment
without “Cause,” defined below, upon at least 30 days’ advance written notice.

 

e.           Cause. The Company may terminate Employee’s employment immediately
for “Cause” at any time during the Term. For purposes of this Agreement, the
term “Cause” shall mean any of the following:

 

1)Employee’s theft, dishonesty or fraud which has, or could reasonably be
expected to have, an adverse effect on the Company, its business, or interests
as determined in the Company’s sole discretion;

 

2)Employee embezzles or misappropriates assets of the Company;

 

3)Employee fails to follow the reasonable and lawful instructions of the Chief
Executive Officer of the Company; provided, however, the Company will not have
Cause if Employee has cured, to the Company’s satisfaction, such failure(s)
within 30 days after Employee shall have received written notice from the
Company of the particulars of such failure (s);

 

4)The Company has a reasonable belief Employee engaged in some form of conduct
prohibited by Company policy or the law;

 

5)Employee fails to devote the working time, attention, skill and efforts to the
business of the Company as required by Section 1 of this Agreement in a manner
acceptable to the Company; provided, however, the Company will not have Cause if
Employee has cured, to the Company’s satisfaction, such failure within 30 days
after Employee shall have received written notice from the Company of the
particulars of such failure;

 

6)Employee breaches a fiduciary duty or responsibility to the Company after 30
days’ advance written notice; provided, however, the Company will not have Cause
if Employee has cured, to the Company’s satisfaction, such breach within 30 days
after Employee shall have received written notice from the Company of the
particulars of such breach; or

 

5

 

 

7)The serious misconduct or gross negligence of Employee that results or could
reasonably be expected to result in damage to the Company, its business, or
interests.

 

6.          Indemnity. The Company will indemnify, defend and hold harmless the
Employee, to the maximum extent permitted by applicable law, against all costs,
charges and expenses incurred or sustained by Employee in connection with any
action, suit or proceeding (including reasonable attorneys’ fees) to which
Employee may be made a party by reason of Employee’s employment with Company or
of any subsidiary or affiliate of the Company. Employee shall also be covered
under a directors and officers liability insurance policy paid for by the
Company to the extent that the Company maintains such a liability insurance
policy now or in the future.

 

7.          Notices. All notices or other communications hereunder will be in
writing and will be deemed given on (i) the day given in person, (ii) the next
business day if sent by nationally recognized overnight delivery service to the
party at the address set forth below or to such other addresses as will be
specified by notice to the other party hereunder, or (iii) the next business day
if sent by email or facsimile transmission with electronic confirmation
obtained:

 

If to the Company:

 

John Quandahl

Chief Executive Officer

Western Capital Resources, Inc.

11550 I Street, Suite 150

Telephone Number: (402) 551-8888

Fax Number: (402) 733-8545

Email: johnq@wcrimail.com

 

If to Employee:

 

Angel Donchev

2410 17th Street NW, Apartment 308

Washington, D.C. 20009

Telephone Number: (202) 531-2021

Fax Number: (240) 223-1331

Email: angel@donchev.com

 

8.          Reasonableness of Restrictions. Employee agrees that the
restrictions set forth in this Agreement are reasonable and do not unduly
restrict Employee’s post-employment activities.

 

6

 

 

9.          Employee’s Representations. Employee hereby represents and certifies
that Employee is not subject to any other agreement or restrictive covenant that
Employee violates by entering into employment with the Company. Further,
Employee represents that no conflict of interest or breach of Employee’s
fiduciary duties will result by entering into employment with and performing
duties for the Company. Employee further agrees and certifies that Employee will
not use or disclose to the Company any confidential, proprietary or trade secret
information belonging to another individual or entity which may not properly be
used or disclosed by Employee to the Company. Notwithstanding the above, the
Company acknowledges that Employee was previously an employee of Blackstreet
Capital Management, LLC (“BCM”) and is party to various agreements with BCM and
its affiliates. For the avoidance of doubt, Employee’s employment with BCM shall
terminate on February 8, 2015, but any remaining agreements related to
investments and carried interest in BCM, its affiliated funds, their general
partners, and/or operating companies shall stay in place. The Company also
acknowledges that Employee is a shareholder of Ladary Inc., an entity which
currently leases two properties to the Company or its subsidiaries.

 

10.         Remedies. The Company and Employee agree and acknowledge that a
violation of this Agreement will cause irreparable harm and damage to the
Company which may not be compensated by the receipt of money damages. Thus, in
addition to any other relief afforded by law, including damages sustained by a
breach of this Agreement and without any necessity of proof of actual damage,
the Company will have the right to enforce this Agreement by specific remedies,
which will include, among other things, temporary and permanent injunctions to
stop the breach, threatened breach, or anticipated breach of this Agreement, it
being the understanding of the parties that both damages and injunctions will be
proper modes of relief and are not to be considered as alternative remedies.
With regard to any proceeding filed or brought by any of the parties against
another party, the “prevailing party,” as defined below, shall be entitled to
recover all of its reasonable costs and expenses incurred in connection with
such dispute, including expenses, court costs, witness fees and legal and
accounting fees. The term “prevailing party” means that party whose position is
substantially upheld in a final and non-appealable judgment rendered in such
proceeding.

 

11.         Entire Agreement. This is the entire agreement between the parties
with respect to the matters addressed herein. There are no other agreements,
written or verbal, between the parties concerning these matters.

 

12.         Amendments. This Agreement may be amended or supplemented only in
writing and signed by both the Employee and by a duly authorized representative
of the Company.

 

13.         Governing Law and Venue. The validity, enforceability, construction
and interpretation of this Agreement shall be governed by the laws of the State
of Nebraska without regard to its conflicts-of-law principles. Any dispute
arising out of or related to this Agreement, or any breach or alleged breach
hereof, shall be exclusively decided by a state or federal court in the State of
Nebraska. Employee irrevocably waives Employee’s right, if any, to have any
disputes between Employee and the Company arising out of or related to this
Agreement decided in any jurisdiction or venue other than a court in the State
of Nebraska, Douglas County. Employee hereby (a) waives any objection that
Employee might have now or hereafter to the foregoing jurisdiction and venue of
any such litigation, action or proceeding, (b) irrevocably submits to the
exclusive jurisdiction of any such court set forth above in any such litigation,
action or proceeding, and (c) waives any claim or defense of inconvenient forum.

 

7

 

 

14.         Blue Pencil Doctrine. In the event that any one or more of the
provisions of this Agreement or any application thereof, shall be found to be
invalid, illegal or otherwise unenforceable, the validity, legality and
enforceability of the remaining provisions and any application thereof, shall
not in any way be affected or impaired thereby. To the extent any provision of
this Agreement is judicially determined to be unenforceable, a court of
competent jurisdiction may reform any such provision to make it enforceable. The
provisions of this Agreement shall, where possible, be interpreted so as to
sustain their legality and enforceability.

 

15.         Successors and Assigns. The Company may assign this Agreement to,
and this Agreement will bind and inure to the benefit of, any parent,
subsidiary, affiliate or successor of the Company. Employee will execute any
agreement necessary or appropriate for this Agreement to be assigned to the
assignee. This Agreement will not be assignable by Employee.

 

16.         Survival of Provisions. The provisions of this Agreement relating to
Employee’s confidentiality obligations, set forth in Sections 4 and 10, will
survive the termination of this Agreement and/or Employee’s employment with the
Company and will remain in full force and effect for three years thereafter.

 

17.         Counterparts; Delivery. This Agreement may be executed in any number
of counterparts, and each such counterpart hereof will be deemed to be an
original instrument, and all such counterparts together will constitute but one
agreement. Valid and binding signatures to this Agreement may be delivered by
electronic transmission, such as facsimile and .PDF.

 

18.         No Waiver. No term or condition of this Agreement will be deemed to
have been waived nor shall there be any estoppel to enforce any provision
hereof, except by a written instrument executed by the party charged with waiver
or estoppel. A party’s delay, waiver or failure to enforce any of the terms of
this Agreement or any similar agreement in one instance shall not constitute a
waiver of its rights hereunder with respect to other violations of this or any
other agreement.

 

* * * * * * *

 

8

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
stated above.

 

ANGEL DONCHEV WESTERN CAPITAL RESOURCES, INC.

 

    By:         John Quandahl       Chief Executive Officer

 



9

